By the Court.*— Ingraham, J.
—Although this case may not be within the strict reading of section 427 of the Code, the atit of 1849, ch. 107, will sustain the attachment. By that act, which professes to -extend the remedies against foreign insurance corporations, it is provided- that suits may be brought against such companies upon any contract, made or delivered -within this State. The contract here sued on is the policy of insurance. The affidavit of-De Wolf, the plaintiff’s agent, is positive that the contract was made and the policy issued to the witness at the city of Hew York and not elsewhere. The evidence to the contrary on the part of the defendants is only on information, and does not contradict the allegation that the contract was delivered or issued in Hew York.
I think the order should be reversed. ■

 Present, Clerke, P. J., Ingraham and Leonard, JJ.